In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00211-CR
         ______________________________


     ALGERIAN DEWAYNE HARRIS, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the Sixth Judicial District Court
                Lamar County, Texas
                Trial Court No. 22708




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Algerian Dewayne Harris appeals from his conviction on his open plea of guilty to delivery

of a controlled substance (cocaine) in a drug-free zone. Harris also pled "true" to the enhancement

paragraphs of the indictment and was sentenced as a repeat offender to eighteen years' imprisonment.

Harris was represented by appointed counsel at trial and on appeal. Harris' attorney has filed a brief

in which he concludes that the appeal is frivolous and without merit, after a review of the record and

the related law.

       Counsel states that he has studied the record and finds no error preserved for appeal that

could be successfully argued. The brief contains a professional evaluation of the record and

advances two arguable grounds for review. This meets the requirements of Anders v. California, 386
U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Harris May 6, 2009, informing Harris of his right to

examine the entire appellate record and to file a pro se response. Counsel simultaneously filed a

motion with this Court seeking to withdraw as counsel in this appeal. Harris filed his response

September 10, 2009.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).



                                                  2
       We affirm the judgment of the trial court.1




                                                      Jack Carter
                                                      Justice

Date Submitted:        October 1, 2009
Date Decided:          October 2, 2009

Do Not Publish




       1
         Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Harris in this case. No substitute
counsel will be appointed. Should Harris wish to seek further review of this case by the Texas Court
of Criminal Appeals, Harris must either retain an attorney to file a petition for discretionary review
or Harris must file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court. See TEX . R. APP . P. 68.2. Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3. Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                  3